DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 9-15 are not rejected under 35 U.S.C. 101 even though claim 9 recites computer readable storage media, as the applicant’s specification para [35] explicitly excludes any transitory signals per se from being included in such media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 8, 10, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “materials to be used” is unclear and confusing, as the applicant’s specification does not describe any future materials to be used. Similar reasons apply to claims 10 and 17.
claim 4, the limitation “determining potential risks associated with a building by analyzing images of the building comprises searching for structural damage, foundation damage, and extraordinary loads” is unclear. The applicant’s specification [13] defines such “extraordinary loads” as any weight exceeding a regulated maximum weight, without providing any explanation as to how such exceeded weight is measured by analyzing images of the building. For example, are the number of people/objects existing in the building optically recognized for their type/size/volume to predict such extraordinary loads? The examiner could not locate any descriptions of such measurement. Similar reasons apply to claim 12.
Regarding claim 8, the limitation “in response to failing to determine a potential risk” is unclear. The applicant’s claim 1 clearly recites “determining potential risks” and succeeding limitations (i.e., “generating an interactive diagram” and “creating a geo-fence” of claim 1), wherein the limitation of claim 8 makes it unclear and confusing whether such succeeding limitations of claim 1 (i.e., “generating an interactive diagram” and “creating a geo-fence” of claim 1) are implemented at all if the determination fails, due to the inconsistency in the limitations.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al. (USPAPN 2018/0130196) in view of Joo et al. (USPAPN 2017/0146970).
Regarding claim 1, Loveland discloses:
determining potential risks associated with a building structure by analyzing images of the building structure (see para [60] and [64], an unmanned aerial vehicle (UAV) determining risks (i.e., damages) of a building by inspecting images of the building); and
generating an interactive diagram that includes a visual representation of structures associated with the building that depicts the determined potential risks associated with the building structures (see para [49], [63], and [64], rendering an interactive 3D model of the building, the 3D model including the risks).
However, Loveland does not disclose creating a geo-fence encapsulating the building structure in response to reaching or exceeding a threshold value of potential risks for the associated building structure (i.e., Loveland, in para [143] and fig 6A, discloses dividing the building into zones that encapsulate the building regardless of the determined risks, however, does not disclose creating a geo-fence).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loveland with Joo, and determine risks of a building, as disclosed by Loveland, and correspondingly generate a geo-fence for the building, as disclosed by Joo, for the purpose of safely evacuating anybody entering the building (see Joo para [230]).
Regarding claim 2, Loveland further discloses searching databases for building structure standards, wherein building structure standards are tolerance levels for materials (see para [109], searching acceptable tolerance for a wall), materials to be used (see para [121], searching for characteristics of a particular material), and inspection guidelines (see para [121], searching for a rule set unique for the particular material).
Regarding claim 3, Loveland further discloses searching social media images and comments of the social media images (see para [111], the UAV accessing and sharing information through peer-to-peer networks, and see para [78] and [84], wherein such shared information includes images and corresponding annotations).
Regarding claim 4, Loveland further discloses wherein determining potential risks associated with a building by analyzing images of the building comprises searching for structural damage (see para [111], searching for cracks), foundation 
Regarding claim 6, Loveland and Joo further disclose notifying authorities in response to a computing device entering the geo-fence (see rejection of claim 1, notifying people located inside the geo-fence by messaging their phones).  
Regarding claim 7, Loveland further discloses transmitting instructions to drones to calculate a path to further examine an exterior and an interior of the building (see para [61]-[65], [68], and [104], calculating a safe path for the UAV for repeatedly inspecting the exterior/interior of the building).
Regarding claim 8, Loveland further discloses in response to failing to determine a potential risk associated with a building structure depicted in an image of the analyzed images, transmitting instructions to drones to further examine the building structure and determine potential risks for the building structure based on the information transmitted by the drones (see rejection of claim 7, calculating a safe path for the UAV for repeatedly inspecting the exterior/interior of the building regardless of determining the risks).
Regarding claims 9-12, 14-17, 19, and 20, Loveland and Joo disclose everything claimed as applied above (see rejection of claims 1-4, 6, and 7, and see Loveland para [57], a computer).



Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland and Joo in view of Horita (USPAPN 2020/0349695).
Regarding claim 5, Loveland and Joo disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose displaying differentiating levels of potential risks using different colors and different numerical values (i.e., Loveland does not disclose to quantify the risks into numerical values and to use different colors for differentiating the risks).
	In a similar field of endeavor of accessing risks of a building, Horita discloses displaying differentiating levels of potential risks using different colors and different numerical values (see para [100], determining risks of a building by inspecting images of the building, wherein the risks have a corresponding degree and are displayed in different colors according to the degree).
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to combine Loveland and Joo with Horita, and determine risks of a building by inspecting images of the building, as disclosed by Loveland and Joo, wherein the risks of different degrees are displayed in different colors, as disclosed by Horita, for the purpose of providing an effective visual report (see Horita para [100]).
	Regarding claims 13 and 18, Loveland, Joo, and Horita disclose everything claimed as applied above (see rejection of claims 5, 9, and 16).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang (USPAPN 2021/0216770) and Speasl et al. (USPN 10,977,493) disclose image based building risks assessment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668